DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed August 1, 2022, are acknowledged. Claims 1-2, 6 and 9-10 are amended. Claims 3, 7 and 8 are cancelled. Claims 11-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group II, directed to a method of manufacturing, there being no allowable generic or linking claim. Applicant timely elected without traverse in the reply filed on April 22, 2022. 
Claims 1-2, 4-6, 9-15 are pending with claims 1-2, 4-6 and 9-10 currently being considered in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, and therefore dependent claims 2, 4-6 and 9-10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the claim recites the limitation “wherein the healing solute elements comprise at least one selected from the group consisting of B, C, N, O, P and S”. The limitation uses the transitional phrase “comprise”, and it is unclear which elements would also be considered ‘healing solute elements’ in addition to the elements listed in the claim. It would not be apparent to a person of ordinary skill in the art what other elements would be classified as ‘healing solute elements’, and how such an element would differentiate from a general solute or strengthening solute element. 
Regarding Claim 1, it is unclear what structural properties are required to meet ‘self-healing property’. The claim recites that the self-healing property is implemented by the healing solute elements, and is described as the diffusion and segregation of the healing solute elements into defect sites during deformation.
However, such deformation is an intended use limitation and functionality of the product, and it is unclear what structural features are present prior to deformation in order to produce the self-healing property.
Applicant discloses wherein the “self-healing property can be exhibited by defining alloy composition…and adding healing solute elements enabling selective diffusion into defect sites of the alloys” (Pg. 6, lines 16-22). Examiner interprets wherein a cobalt-based alloy comprising the claimed composition, and therefore healing solute element additions of at least one of B, C, N, O, P and S (see also 112b rejection regarding which elements are considered healing solute elements), would be a cobalt-based alloy with self-healing property and one which behaves as claimed during subsequent deformation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmik (previously cited, “Allotropic transformation induced stacking faults and discontinuous coarsening in a γ-γ’ Co-base alloy”) in view of Van Bennekom (previously cited, US 20190022275 A1).
Regarding Claim 1, Bhowmik discloses a cobalt-based alloy, the cobalt-based alloy having a composition as below:
[[Co(a)Ti(b)Cr(100-a-b)](1-0.01c)Sc] 
wherein 57≤a≤92.5 at.%, 6≤b≤33 at.%, a+b<100, 
wherein S means strengthening solute elements and comprises at least one selected from the group consisting of Mo, Hf, Ta, and W (see Pg. 96, Col. 2, Sect. 2 wherein Bhowmik discloses composition such that Mo is the strengthening solute element), and 
0<c≤20 at.% (see Pg. 96, Col. 1, Sect. 2, Para. 1, Experimental procedure, “Co-22(20)Cr-7(5.9)Ti-1.5(2.5)Mo, in at% (wt% in Brackets)”). One of ordinary skill in the art would appreciate that c is 1.5, and therefore a and b would approximately be 70.6at% and 7.1at% according to the claimed formula, respectively.

Bhowmik does not disclose further comprising a composition of:
[[Co(a)Ti(b)Cr(100-a-b)](1-0.01c)Sc](1-0.01d)Hd 
wherein H means healing solute elements, healing solute elements comprise at least one selected from the group consisting of B, C, N, O, P and S, and wherein 0<d≤2 at.%.
Bhowmik therefore does not disclose where the cobalt alloy has a self-healing property (see 112b interpretation above) which is implemented by the healing solute element upon deformation such that the healing solute elements are diffused and segregated into defect sites to strengthen deformed portion, thereby delaying crack formation and propagation.
Van Bennekom teaches a similar alloy (see para. [0036], para. [0043], para. [0047]) wherein B is included in amounts up to 2.5wt% in order to form boride precipitates and therefore increase strength and hardness while balancing for ductility (see para. [0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included up to 2.5wt% B (healing solute element), such as up to 0.67wt% (2at% for the composition disclosed by Bhowmik), as taught by Van Bennekom, for the invention disclosed by Bhowmik. One would be motivated to add boron in order to increase strength and hardness while balancing for ductility (see teaching above). One of ordinary skill in the art would appreciate that adding, for example, 0.67% B (2at% B or wherein d=2at%), would give a composition of:
[[Co(70.6)Ti(7.1)Cr(22.3)](0.985)Mo1.5](0.995)B2.0 in atomic %, which is approximately equal to a composition in weight% of 71.18wt% Co, 5.81wt% Ti, 19.83wt% Cr, 2.50wt% Mo, and 0.67wt% B, and such that a is 70.6at%, b is 7.1at%, c is 1.5at% and d is 2.0at%, which read on the claimed ranges for these variables. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
One of ordinary skill in the art would appreciate that the inclusion of boron, as taught by Van Bennekom, would result in the self-healing property because the composition and healing solute element ranges are the same as claimed (see 112b interpretation above).
Additionally, the y-y’ structure (see Bhowmik, Pg. 96, Col. 2, Section 3) and solution annealing treatments and aging treatments of Bhowmik are the same as the instant invention (see instant invention Pg. 35, lines 5-9 wherein solution heat treatment is1050-1400C for 1-1000 hours and aging is 700-1000C for 1-1000 hours; see Bhowmik, Pg. 96, Col. 1, Sect. 2 wherein solution heat treatment (primary annealing) is 1200C for 20 hours and aging is 1000h at 700C).
It would be obvious to one of ordinary skill in the art that the healing solute elements would behave the same as claimed when subjected to the claimed conditions (deformation), because the composition and also the processing is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 2, Bhowmik discloses wherein the cobalt-based alloy comprises both y and y' phases as constituent phases (see Pg. 96, Col. 2, Section 3 Results, describing the classic y-y’ microstructure).

Regarding Claim 4, Bhowmik is silent towards the fraction of y’ phase, and therefore does not disclose wherein the fraction of y’ phase is less than 50%. 
However, the y-y’ structure (see Bhowmik, Pg. 96, Col. 2, Section 3; see claims 1 and 2 above), composition, and processing of Bhowmik and Van Bennekom are the same as the instant invention (see instant invention Pg. 35, lines 5-9 and Bhowmik, Pg. 96, Col. 1, Sect. 2; see Claim 1 above).
It would be obvious to one of ordinary skill in the art that fraction of y’ phase of Bhowmik in view of Van Bennekom be the same as claimed because the composition and also the processing are the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 5, Bhowmik discloses wherein the size of y’ phase is less than 1um (see Fig. 1A and Fig. 1B wherein cubic structure of the y’ phase is less than 300 nm).

Regarding Claim 6, Bhowmik discloses secondary y’ precipitates (see Pg. 96, Col. fine cubic y’ precipitates after aging; one of ordinary skill in the art would appreciate that precipitates formed by and after aging would be considered secondary precipitates), but is silent towards the size of the secondary y’ phase precipitates, and therefore does not disclose wherein the secondary y’ precipitates are more than 10 and less than 100nm. 
However, the y-y’ structure (see Bhowmik, Pg. 96, Col. 2, Section 3; see claims 1 and 2 above), composition, and processing of Bhowmik and Van Bennekom are the same as the instant invention (see instant invention Pg. 35, lines 5-9 and Bhowmik, Pg. 96, Col. 1, Sect. 2; see Claim 1 above).
It would be obvious to one of ordinary skill in the art that the size of the secondary y’ phase precipitates of Bhowmik in view of Van Bennekom be the same as claimed and, comprise sizes more than 10 and less than 100nm, because the composition and also the processing is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 9, Bhowmik and Van Bennekom disclose wherein 6≤b≤11 (at.%), 70≤a≤86.5 (at.%), 0<c≤0.5b (at.%), and 0<d≤0.5 (at.%) (provided that a+b<100).
One of ordinary skill in the art would appreciate that adding, for example, 0.17wt% B (Van Bennekom teaches the range of 0-2.5wt%; see Claim 1 above), to the composition disclosed by Bhowmik, would give a composition comprising:
[[Co(70.6)Ti(7.1)Cr(22.3)](0.985)Mo1.5](0.995)B0.5 in atomic %, which is approximately equal to a composition in weight% of 71.54wt% Co, 5.84wt% Ti, 19.94wt% Cr, 2.51wt% Mo, and 0.17wt% B, such that a is 70.6, b is 7.1, c is 1.5 and d is 0.5, which reads on the claimed 70≤a≤86.5 at.%, 6≤b≤11 at.%, a+b<100, 0<c≤0.5b, and 0<d≤0.5.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bhowmik in view of Van Bennekom, as applied to claim 2 above, in further view of Cui (US 20180236612 A1).
Regarding Claim 4, Bhowmik is silent towards the fraction of y’ phase, and therefore does not disclose wherein the fraction of y’ phase is less than 50%. 
However, the y-y’ structure (see Bhowmik, Pg. 96, Col. 2, Section 3; see claims 1 and 2 above), composition, and processing of Bhowmik and Van Bennekom are the same as the instant invention (see instant invention Pg. 35, lines 5-9 and Bhowmik, Pg. 96, Col. 1, Sect. 2; see Claim 1 above).
It would be obvious to one of ordinary skill in the art that fraction of y’ phase of Bhowmik in view of Van Bennekom be the same as claimed because the composition and also the processing are the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Further, Cui teaches wherein volume fractions of y’ for cobalt-based superalloys should be less than 30% in order to produce an easy-to-weld alloy (see para. [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further limited the y’ phase fraction to be less than 30 vol%, as taught by Cui, for the invention disclosed by Bhowmik and Van Bennekom, in order to produce a cobalt-based superalloy which is also easy to weld (see teaching above).

Claims 4 and 6 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bhowmik in view of Van Bennekom, as applied to claim 2 above, in further view of Ishida (US 20080185078 A1).
Regarding Claim 4, Bhowmik is silent towards the fraction of y’ phase, and therefore does not disclose wherein the fraction of y’ phase is less than 50%. 
However, the y-y’ structure (see Bhowmik, Pg. 96, Col. 2, Section 3; see claims 1 and 2 above), composition, and processing of Bhowmik and Van Bennekom are the same as the instant invention (see instant invention Pg. 35, lines 5-9 and Bhowmik, Pg. 96, Col. 1, Sect. 2; see Claim 1 above).
It would be obvious to one of ordinary skill in the art that fraction of y’ phase of Bhowmik in view of Van Bennekom be the same as claimed because the composition and also the processing are the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Further, Ishida teaches wherein volume fractions of y’ for cobalt-based superalloys should be between 40-85% by volume in order to balance strength with ductility (see para. [0044] and para. [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have limited the y’ phase fraction to be as low as 40 vol%, as taught by Ishida, for the invention disclosed by Bhowmik and Van Bennekom, in order to balance the strengthening effects of the y’ phase with ductility (see teaching above).

Regarding Claim 6, Bhowmik discloses secondary y’ precipitates (see Pg. 96, Col. fine cubic y’ precipitates after aging; one of ordinary skill in the art would appreciate that precipitates formed by and after aging would be considered secondary precipitates), but is silent towards the size of the secondary y’ phase precipitates, and therefore does not disclose wherein the secondary y’ precipitates are more than 10 and less than 100nm. 
However, the y-y’ structure (see Bhowmik, Pg. 96, Col. 2, Section 3; see claims 1 and 2 above), composition, and processing of Bhowmik and Van Bennekom are the same as the instant invention (see instant invention Pg. 35, lines 5-9 and Bhowmik, Pg. 96, Col. 1, Sect. 2; see Claim 1 above).
It would be obvious to one of ordinary skill in the art that the size of the secondary y’ phase precipitates of Bhowmik in view of Van Bennekom be the same as claimed and, comprise sizes more than 10 and less than 100nm, because the composition and also the processing is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Further, Ishida teaches wherein y’ secondary precipitates for a cobalt-based alloy should be at least 10nm, and preferably about 50nm, in order to successfully realize the precipitation-strengthening effect (see para. [0044]). One of ordinary skill in the art would appreciate that the precipitates referred to would be precipitated in the matrix during aging, and therefore be considered secondary y’ precipitates. One of ordinary skill in the art would appreciate that the phases referred to in para. [0044] are the y’ phase (see para. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have limited the size of secondary y’ precipitates to be 50nm, as taught by Ishida, for the invention disclosed by Bhowmik and Van Bennekom, in order to successfully produce a precipitation-strengthening effect (see teaching above). 

Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Im (“Elemental partitioning and site-occupancy in γ/γ′ forming Co-Ti-Mo and Co-Ti-Cr alloys”) in view of Van Bennekom (US 20190022275 A1).
Regarding Claims 1 and 9, Im discloses a cobalt-based alloy (Abstract), the cobalt-based alloy having composition as below:
[[Co(a)Ti(b)Cr(100-a-b)]
wherein 57≤a≤92.5 at.%, 6≤b≤33 at.%, and a+b<100 (see abstract wherein a is 84 and b is 12).
Im does not disclose further comprising a composition of:
[[Co(a)Ti(b)Cr(100-a-b)](1-0.01c)Sc](1-0.01d)Hd 
wherein S means strengthening solute elements and comprises at least one selected from the group consisting of Mo, Hf, Ta, and W, and 0<c≤20 at.%; and
wherein H means healing solute elements and comprises at least one selected from the group consisting of B, C, N, O, P and S, and 0<d≤2 at.%.
Im therefore also does not disclose where the cobalt alloy has a self-healing property (see 112b interpretation above) which is implemented by the healing solute element upon deformation such that the healing solute elements are diffused and segregated into defect sites to strengthen deformed portion, thereby delaying crack formation and propagation.
Van Bennekom teaches a similar alloy (see para. [0036], para. [0043], para. [0047]) wherein Mo or W are included from 3-9wt% as strengthening solute elements in order to improve corrosion resistance and increase strength and hardness through solid-solution strengthening (see para. [0058]-[0059]).
Van Bennekom further teaches wherein B is included in amounts up to 2.5wt% in order to form boride precipitates and therefore increase strength and hardness while balancing for ductility (see para. [0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included 3-9wt% of Mo or W, such as 4wt% Mo, and up to 2.5wt% B, such as about 0.65wt% B, as taught by Van Bennekom, for the composition and invention disclosed by Im. One would be motivated to add Mo or W, as well as B, in order to increase corrosion resistance, and improve strength and hardness while balancing for ductility (see teaching above for Mo, W and B by Van Bennekom above). 
One of ordinary skill in the art would appreciate that adding, for example, 0.65wt% B and 4wt% Mo, to the composition disclosed by Im, would give a composition wherein the values of c and d are approximately 2.45at% and 2at%, respectively, which read on the claimed ranges for these variables, and gives a composition comprising:
[[Co(84)Ti(12)Cr(4)](0.9755)Mo2.45](0.98)B2 which is approximately equal to a composition in weight% of 82.3wt% Co, 9.55wt% Ti, 3.45wt% Cr, 4wt% Mo, and 0.65wt% B. 
Thus, Im in view of Van Bennekom also disclose (Claim 9), wherein:
70≤a≤86.5 at.%, 6≤b≤11 at.%, a+b<100, 0<c≤0.5b, and 0<d≤0.5.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
One of ordinary skill in the art would appreciate that the inclusion of boron, as taught by Van Bennekom, would result in the self-healing property because the composition and healing solute element range are the same as claimed (see 112b interpretation above). 
Additionally, the y-y’ structure (see Im, Fig. 1(c); see also claim 2 above) and solution annealing treatments and aging treatments of Im are the same as the instant invention (see instant invention Pg. 35, lines 5-9 wherein solution heat treatment is1050-1400C for 1-1000 hours and aging is 700-1000C for 1-1000 hours; see Im, Pg. 159, Col. 2, Para. 2 wherein solution heat treatment (homogenization) is 1160C for 120 hours and aging is 24h at 800C).
It would be obvious to one of ordinary skill in the art that the healing solute elements would behave the same as claimed when subjected to the claimed conditions because the composition and also the processing is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 2, Im discloses wherein the cobalt-based alloy of claim 1 comprises both of y and y' phases as constituent phases (see Fig. 1(c)).

Regarding Claim 5, Im discloses wherein the size of y’ phase is less than 1um (see Fig. 1(c) wherein cubic structure of the y’ phase is less than 1um).

Regarding Claim 6, Im in view of Van Bennekom disclose secondary y’ precipitates (see Fig. 1(c); see Pg. 160, Col. 1, Para. 3; formation of cubic y’ precipitates after aging; one of ordinary skill in the art would appreciate that precipitates formed by and after aging would be considered secondary precipitates), but is silent towards the size of the secondary y’ phase precipitates, and therefore do not disclose wherein the secondary y’ precipitates are more than 10 and less than 100nm.
However, the y-y’ structure (see Im, Fig. 1(c); see also claim 2 above), composition of Im in view of Van Bennekom (see Claim 1 above), and processing (see instant invention Pg. 35, lines 5-9; see Im, Pg. 159, Col. 2, Para. 2) is the same as claimed.
It would be obvious to one of ordinary skill in the art that the size of the secondary y’ phase precipitates of Im in view of Van Bennekom be the same as claimed, and comprise a size of more than 10 and less than 100nm, because the composition and also the processing is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Im in view of Van Bennekom, as applied to claim 2 above, in further view of Ishida (US 20080185078 A1).
Regarding Claim 6, Im in view of Van Bennekom disclose secondary y’ precipitates (see Fig. 1(c); see Pg. 160, Col. 1, Para. 3; formation of cubic y’ precipitates after aging; one of ordinary skill in the art would appreciate that precipitates formed by and after aging would be considered secondary precipitates), but is silent towards the size of the secondary y’ phase precipitates, and therefore do not disclose wherein the secondary y’ precipitates are more than 10 and less than 100nm.
However, the y-y’ structure (see Im, Fig. 1(c); see also claim 2 above), composition of Im in view of Van Bennekom (see Claim 1 above), and processing (see instant invention Pg. 35, lines 5-9; see Im, Pg. 159, Col. 2, Para. 2) is the same as claimed.
It would be obvious to one of ordinary skill in the art that the size of the secondary y’ phase precipitates of Im in view of Van Bennekom be the same as claimed, and comprise a size of more than 10 and less than 100nm, because the composition and also the processing is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Further, Ishida teaches wherein y’ secondary precipitates for a cobalt-based alloy should be at least 10nm, and preferably about 50nm, in order to successfully realize the precipitation-strengthening effect (see para. [0044]). One of ordinary skill in the art would appreciate that the precipitates referred to would be precipitated in the matrix during aging, and therefore be considered secondary y’ precipitates. One of ordinary skill in the art would appreciate that the phases referred to in para. [0044] are the y’ phase (see para. [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have limited the size of secondary y’ precipitates to be 50nm, as taught by Ishida, for the invention disclosed by Im and Van Bennekom, in order to successfully produce a precipitation-strengthening effect (see teaching above). 

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bennekom (US 20190022275 A1).
Regarding Claim 1, Van Bennekom discloses a cobalt-based alloy (see Abstract), the cobalt-based alloy having composition as below:
[[Co(a)Ti(b)Cr(100-a-b)](1-0.01c)Sc](1-0.01d)Hd 
 	wherein 57≤a≤92.5 at.%, 6≤b≤33 at.%, a+b<100, 
wherein S means strengthening solute elements and comprises at least one selected from the group consisting of Mo, Hf, Ta, and W, and 0<c≤20 at.%; and
wherein H means healing solute elements and comprises at least one selected from the group consisting of B, C, N, O, P and S, and 0<d≤2 at.% (see para. [0034], para. [0036], para. [0043], and para. [0047]; see also para. [0056] wherein B maybe be a healing solute element). One of ordinary skill in the art would appreciate that W or Mo would be the strengthening solute element – see also para. [0058]-[0059]). 
For example, a composition according to Van Bennekom may comprise about 4.8wt% Ti, 22.7wt% Cr, 5.0wt% Mo, 0.10wt% C and a balance (67.4wt%) of Co, which would give composition of [(Co68Ti6Cr26)0.97Mo3]0.997C0.30 wherein a is 68, b is 6, c is 3 and d is 0.3, and reads on the claimed ranges. 
As another example, a composition according to Van Bennekom may comprise about 5.7wt% Ti, 22.1wt% Cr, 3.3wt% Mo, 0.65wt% B and a balance (68.2wt%) of Co, which would give composition in at% of [(Co68Ti7Cr25)0.98Mo2]0.98B2 wherein a is 68, b is 7, c is 2 and d is 2, and reads on the claimed ranges.
Van Bennekom does not expressly disclose wherein the cobalt alloy has a self-healing property (see 112b interpretation above) which is implemented by the healing solute element upon deformation such that the healing solute elements are diffused and segregated into defect sites to strengthen deformed portion, thereby delaying crack formation and propagation.
However, Van Bennekom discloses the healing solute elements C and B, and one of ordinary skill in the art would appreciate that the inclusion of, for example, 0.10wt% C or 0.65wt% B respectively, as disclosed by Van Bennekom, would result in the self-healing property because the composition, healing solute element ranges, and processing (see instant invention, Pg. 35, lines 5-9 wherein solution heat treatment is1050-1400C for 1-1000 hours and aging is 700-1000C for 1-1000 hours; see para. [0062] and para. [0068] of Van Bennekom, wherein solution treating is from 1050-1300C for 15-600 min (600 minutes is 10 hours) and aging is from 600-1000C for 5-600 min (600 minutes is 10 hours)) is the same as claimed (see 112b interpretation above). 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claims 2 and 4-6, Van Bennekom is silent towards the microstructure, and therefore does not disclose (Claim 2) comprising both of y and y' phases as constituent phases, or further (Claim 4) wherein the fraction of the y' phase is less than 50%, (Claim 5) wherein the size of the y' phase is less than 1 um, and (Claim 6) comprising secondary precipitates of the y' phase having a size more than 10 and less than 100 nm.
However, the composition is the same as the instant invention (see Claim 1 above), and the processing of Van Bennekom is the same as the instant invention (see instant invention, Pg. 35, lines 5-9 wherein solution heat treatment is1050-1400C for 1-1000 hours and aging is 700-1000C for 1-1000 hours; see para. [0062] and para. [0068] of Van Bennekom, wherein solution treating is from 1050-1300C for 15-600 min (600 minutes is 10 hours) and aging is from 600-1000C for 5-600 min (600 minutes is 10 hours)).
It would be obvious to one of ordinary skill in the art that the invention of Van Bennekom comprise the microstructure features as claimed (Claims 2 and 4-6), and therefore a microstructure (Claim 2) comprising both of y and y' phases as constituent phases, and further (Claim 4) wherein the fraction of the y' phase is less than 50%, (Claim 5) wherein the size of the y' phase is less than 1 um, and (Claim 6) comprising secondary precipitates of the y' phase having a size of greater than 10 and less than 100nm. 
It would be obvious to one of ordinary skill in the art that Van Bennekom comprise these features because the composition and also the processing is the same as claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over BE821514 (BE 821514 A1).
Regarding Claims 1, 9 and 10, BE821514 discloses a cobalt-based alloy (Abstract), the cobalt-based alloy having composition as below:
[[Co(a)Ti(b)Cr(100-a-b)](1-0.01c)Sc](1-0.01d)Hd 
 wherein: 
(Claim 1) 57≤a≤92.5 at.%, 6≤b≤33 at.%, a+b<100, , 0<c≤20 at.%, and 0<d≤2 at.%,
further (Claim 9), 70≤a≤86.5at.%, 6≤b≤11 at.%, a+b<100, 0<c≤0.5b at.%, and 0<d≤0.5 at.%
and further (Claim 10), 80≤a≤86.5at.%, 6≤b≤11 at.%, a+b<100, 0<c≤0.5b at.%, and 0<d≤0.5 at.%, 
wherein S means strengthening solute elements and comprises at least one selected from the group consisting of B, C, N, O, P, and S, and 
wherein H means healing solute elements and comprises elements comprise at least one selected from the group consisting of Mo, Hf, Ta, and W (see Abstract wherein C is the healing solute element and Mo is the strengthening solute element S). 
For example, a composition according to BE821514 may comprise about 4.8wt% Ti, 12.3wt% Cr, 3.3wt% Mo, 0.10wt% C and a balance (79.5wt%) of Co, which would give composition in at% of [(Co80Ti6Cr14)0.98Mo2]0.995C0.50 wherein a is 80, b is 6, c is 2 and d is 0.5, which reads on the claimed ranges (see ranges for Claims 1, 9 and 10 above). One of ordinary skill in the art would appreciate that carbon would be a healing solute element (see claim interpretation above in 112b rejection).
BE821514 does not expressly disclose wherein the cobalt alloy has a self-healing property (see 112b interpretation above) which is implemented by the healing solute element upon deformation such that the healing solute elements are diffused and segregated into defect sites to strengthen deformed portion, thereby delaying crack formation and propagation.
However, BE821514 discloses the healing solute elements C and B, and one of ordinary skill in the art would appreciate that the inclusion of, for example, 0.10wt% C, as disclosed by BE821514, would result in the self-healing property because the composition and healing solute element ranges are the same as claimed (see 112b interpretation above). 
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Response to Arguments
Applicant's arguments filed August 1, 2022, have been fully considered but they are respectfully not found persuasive.
Regarding the rejection under 35 U.S.C.112(b):
Applicant argues that one of ordinary skill in the art would understand which elements are self-healing, as evidenced by the reference of Grabowski 2016, “Self Healing Materials”, pgs. 387-407, and this information is known to a skilled person in the art. However, the pages of this text are not provided. Additionally, the Examiner holds that this knowledge would not be known or obvious to one of ordinary skill in the art, and it would not be obvious which elements are considered self-healing, in particular, for a cobalt alloy. 

Regarding the rejections under 35 U.S.C. 103 over Bhowmik in view of Van Bennekom, over Im in view of Van Bennekom, over Van Bennekom, and over BE821514:
Applicant argues that none of the applied references disclose the healing solute elements H.
This argument is not found persuasive.
Van Bennekom teaches and discloses B and C additions, and BE821514 also discloses additions of C and B, which read on the claimed healing solute elements.

Applicant argues that Van Bennekom requires elements (Si, Mn, Fe, Ce, and Ga) in addition to those required by the claims, and does not teach the self-healing property. Applicant argues that Van Bennekom teaches up to 2.5wt% but Applicant teaches that more than 0.5at% (0.25wt%) causes unwanted boride precipitation.
This argument is not found persuasive.
Van Bennekom includes ranges for the elements cited by Application to be inclusive of 0%. Additionally, the claims recite inclusive transitional language (“having”), and therefore do not limit the composition to only the recited elements. Further, the range of Van Bennekom is inclusive of the range disclosed by the instant invention, and the instant claims (claim 1) require wherein the amount of B may be as high as 2.0at%. Thus, Applicant’s argument concerning 0.5at% is also not commensurate in scope with claim 1. 
Regarding the self-healing property, it would be obvious for Van Bennekom to comprise this property because the composition and processing is the same as claimed. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues that Examiner has used improper hindsight for the combination of Bhowmik and Van Bennekom and Im and Van Bennekom because Examiner only uses the Van Bennekom teachings of B, and B and Mo, for the inventions of Bhowmik and Im, respectively.
This argument is not found persuasive.
It is not required to apply all teachings for all elements of Van Bennekom to that of Bhowmik or Im. It is proper to combine the teachings for B, and B and Mo, for the invention of Bhowmik and Im, respectively. One of ordinary skill in the art would appreciate the teaching of B, and B and Mo, may be taken without needing to apply the teachings for additional elements taught by Van Bennekom. Applicant has not pointed towards any incorrect reasoning or motivation for applying the specified teachings of B, or B and Mo.
Additionally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant argues that BE821514 requires elements Ni and Fe in addition to those required by the claims, and does not teach the self-healing property.
This argument is not found persuasive.
BE821514 includes ranges for the elements cited by Applicant to be inclusive of 0%. Additionally, the claims recite inclusive transitional language (“having”), and therefore do not limit the composition to only the recited elements. 
Regarding the self-healing property, it would be obvious for BE821514 to comprise this property because the composition is the same as claimed. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735